 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 Eric Chatman,                                               Case No. 2:18-cv-01312-JAD-CWH

 5              Plaintiff
         v.                                                      Order Adopting Report and
 6                                                             Recommendation and Dismissing
                                                                     and Closing Case
         Mirage Hotel & Casino Resort, et al.,
 7
                Defendants                                                 [ECF No. 6]
 8

 9

10             Pro se plaintiff Eric Chatman brings this civil-rights action against private companies

11 Mirage Hotel & Casino, Chivas Regal Corporation, Circus Circus Hotel & Casino, the

12 Budweiser Company, and the Stratosphere Hotel & Casino seeking millions of damages for

13 injuries he claims he sustained in 2010 or earlier. Because personal-injury claims like this are

14 governed by a two-year statute of limitations, and Chatman filed this action many years after that

15 limitations period ran, Magistrate Judge Hoffman recommends that I dismiss this lawsuit with

16 prejudice as time barred. 1 The deadline for objections to that recommendation was July 25,

17 2019, and no party has filed an objection to it or moved to extend the deadline to do so. “[N]o

18 review is required of a magistrate judge’s report and recommendation unless objections are

19 filed.” 2

20             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

21 [ECF No. 6] is ADOPTED in full;

22
     1
         ECF No. 6.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1           IT IS FURTHER ORDERED THAT this case is DISMISSED with prejudice as time-

 2 barred.

 3           The Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE

 4 THIS CASE.

 5           Dated: July 29, 2019

 6                                                   _________________________________
                                                             __________   _ _______________
                                                     U.S. District
                                                              rictt Judge
                                                                    Juddgge Jenniferr A. Dorsey
                                                                    Ju                   D r
                                                                                         Do
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              2
